PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No.10,994,008		:	 
Danling et al.    				: 
Issue Date: May 4, 2021		:    ON PETITION FOR
Application No. 15/926,035   		: PATENT TERM ADJUSTMENT
Filing Date: March 20, 2018	      :	
Atty. Docket No.:		: 
23565-US-DIV

This is a response to applicant’s “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” filed August 5, 2021, requesting that the Office reconsider the patent term adjustment of 163 days. 

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
	
On May 4, 2021, this patent issued with a patent term adjustment determination of 163 days.  

On August 5, 2021, patentee filed a “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” seeking an adjustment of the determination to 163 days. However, this request did not include payment of the fee set forth in 37 CFR 1.18(e). On February 18, 2022, the Office attempted to charge the authorized deposit account $210.00 for the fee under 37 CFR 1.18(e). The Office was unable to charge the fee under 37 CFR 1.18(e)because Yingying Zeng, Reg. No. 70,215, who authorized the deposit account to be charged, is not listed in Office records as an authorized user of the designated deposit account.

It is noted that 37 CFR 1.705(b) states, in pertinent part:

[a]ny request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-

(1) The fee set forth in § 1.18(e)…

The instant petition under 37 CFR 1.705(b) fails to comply with 37 CFR 1.705(b)(1) in that the fee under 37 CFR 1.18(e) was not paid upon the filing of the petition and was unable to be charged to a deposit account at the disposition of the petition. The petition under 37 CFR 1.705(b) is dismissed, accordingly.

It is noted that period in which to file a petition under 37 CFR 1.705(b) has expired. The patent term adjustment stands at 163 days, accordingly. 

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET